Citation Nr: 1752893	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO. 14-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected left ankle disability.

4. Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 
 
In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

Regardless of the determination by the RO to reopen a claim, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of entitlement for service connection for bilateral hearing loss, a left knee disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The claim for entitlement to service connection for left ear hearing loss was last denied in a September 2006 rating decision. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

2. Evidence submitted since the September 2006 rating decision was not previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 2006 rating decision is new and material, and the claim for service connection for left ear hearing loss is reopened. 38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Non-appealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a September 2006 rating decision, the RO denied the Veteran's claim of service connection for left ear hearing loss, finding that the Veteran's medical records failed to show a hearing loss disability was clinically diagnosed, and that his military personnel records did not show a military occupation specialty (MOS) that permitted conceding hazardous noise exposure. The Veteran did not appeal that decision or submit further pertinent evidence in the following year, and the September 2006 rating decision is final. 38 U.S.C. § 7105.

Evidence considered at the time of the September 2006 rating decision consisted of service treatment records and military personnel records. 

During the Veteran's January 2017 Board hearing he testified that he now wears hearing aids, and he also testified that while in service he was exposed to hazardous noises daily because his MOS required him to go to the flight deck of the carrier during flight operations to retrieve mail from arriving aircraft. In March 2017, the Veteran submitted a private medical opinion stating that he suffered from sensorineural hearing loss that was associated with acoustic trauma for loud noise exposure in the military.

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim. The September 2006 denial was based on the finding that the Veteran did not have a clinical diagnosis for hearing loss and that his MOS did not permit the presumption of exposure to hazardous noises to be conceded. Since the September 2006 denial, the Veteran testified to his exposure to hazardous noises and also that he is currently clinically diagnosed with hearing loss requiring the use of hearing aids. Additionally, the Veteran submitted a private medical opinion showing he has sensorineural hearing loss that is caused by or a result of his military service. As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence. See Shade at 121. Accordingly, the Veteran's claim will be reopened. De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened.


REMAND

With the reopening of the Veteran's claim for left ear hearing loss, the claim will now proceed as a claim for bilateral hearing loss. 

The Veteran's service treatment records show a shift in hearing loss of hearing acuity when comparing the Veteran's July 1992 audiological test results at separation to his March 1989 entrance examination test results.

Although the Veteran submitted a positive nexus opinion from a private examiner, the opinion is inadequate because it does not include any rationale or audiological test results, to include the Maryland CNC word recognition test. Therefore, the Veteran should be afforded a VA examination to determine the etiology and extent of his bilateral hearing disability and obtain a full medical opinion with adequate rationale. 38 C.F.R. § 3.159 (c)(4). 

The Veteran contends his left knee and right hip disabilities were caused or aggravated by his service-connected left ankle disability.

The Veteran was afforded a VA examination in September 2011. The examiner provided medical opinions that it was less likely, than not, that the Veteran's right hip and left knee disabilities were caused or aggravated by the Veteran's left ankle disability. However, the record contains conflicting statements from two of the Veteran's treating physicians that the September 2011 examiner does not discuss in the opinion. The first inconsistency is in a March 2009 private medical record where the Veteran's orthopedist states that his knee conditions are secondary to favoring his chronic left ankle injury. The second record the examiner did not discuss is from the Veteran's VA primary care physician (PCP) in a October 2011 record under the physician's assessment stating that the Veteran has chronic low back pain and hip pain due to posture and favoring his left ankle. Since there is conflicting pertinent evidence regarding the Veteran's claim for entitlement to service connection for his right hip and left knee disabilities that were not addressed in the September 2011 VA medical opinion, the opinion is inadequate and a new examination is warranted. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all relevant private providers from whom he sought treatment since September 2013, and request that he either supply the records from those providers or provide adequate authorization for VA to obtain the records on his behalf. Thereafter, attempt to obtain and associate with the claims file all treatment records regarding the Veteran since September 2013.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed left knee disability. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Please list all of the Veteran's currently diagnosed left knee conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee condition was caused or aggravated by the Veteran's service-connected left ankle disability? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed right hip disability. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Please list all of the Veteran's currently diagnosed right hip conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right hip condition caused or aggravated by the Veteran's service-connected left ankle disability? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for an audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss. The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination. After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to service? 

The examiner should elicit a complete history from the Veteran pertaining to his contentions of exposure to hazardous noise while in service, as well as the results of the audiograms on file. The examiner should consider whether the current hearing loss disability during or after service is due to any in-service acoustic trauma.

A complete rationale should be provided for any opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

5. Upon completion of the above, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the claimant should be furnished a supplemental statement of the case (SSOC). The claimant should be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


